Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the inclusion of legal phraseology such as “comprising”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: In paragraph 0001 on page 1 of the specification, the phrase “DE 10 2019 100 664.3, filed January 19, 2019” should be changed to -- DE 10 2019 100 664.3, filed January 11, 2019—since this foreign priority document was filed on January 11, 2019, not January 19, 2019.  
Appropriate correction is required.
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 1 of claim 1, the phrase “the pH-value” lacks antecedent basis. On lines 3-4 of claim 1, the phrase “in particular on a layer comprising cellulose or regenerated cellulose” is indefinite since it is not clear whether the phrase after “in particular” is a part of the claimed invention. It is suggested to delete “in particular” from this phrase. On lines 5-6 of claim 1, it is suggested to change phrase “characterized in that” to –comprising—so as to use standard U.S. claim terminology. This change should also be made in claims 2-7, 9-13 and 16. On line 6 of claim 1, the phrase “are impregnated from the outside with an impregnation” is indefinite since it is not clear what is meant by “from the outside” and what “an impregnation” is. Does this phrase mean that a composition is applied to or impregnated on the layer containing the fixed at least one indicator dye of each of the plurality of indicator fields after the at least one indicator dye has been fixed to the layer? On lines 7-8 of claim 1, the phrase “which influences the buffer capacities of the indicator fields in such a way that the deviations are leveled” is indefinite since it is not clear whether this means that the “impregnation” serves to render each of the different buffer capacities of the indicator fields uniform or the same. On lines 7-8 of clam 1, the phrase “the deviations” lacks antecedent basis. The reference numerals recited in claim 1 and all of the claims should be deleted.
On line 2 of claim 3, the phrase “the acidic pH-range” lacks antecedent basis. On lines 2-3 of claim 3, the phrase “the neutral pH-range” lacks antecedent basis. On line 3 of claim 3, the phrase “the lower alkaline pH-range” lacks antecedent basis. On lines 4-5 of claim 3, the phrase “the medium and/or the upper alkaline pH-range” lacks antecedent basis. On line 3 of claim 3, the phrase “the lower alkaline pH-range is indefinite since it is not clear what specific alkaline pH values this range includes. On lines 4-5 of claim 3, the phrase “the medium and/or the upper alkaline pH-range” is indefinite since it is not clear what specific alkaline pH values these ranges include. On line 3 of claim 3, the phrase “in particular a 0.001 molar acid” is indefinite since it is not clear whether the phrase after “in particular” is a part of the claimed invention. See this same problem with the phrase “in particular a 0.001 molar lye” on line 5 of claim 3. See these same problems in claims 6, 7 and 11.
On line 2 of claim 4, the phrase “in particular after their impregnation” is indefinite since it is not clear whether the phrase after “in particular” is a part of the claimed invention. See this same problem with the phrase “in particular being strip-shaped” on line 4 of claim 4. On line 3 of claim 4, the term "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). See these same problems in claims 12 and 13.
On line 2 of claim 5, the phrase “in particular on a layer comprising cellulose or regenerated cellulose” is indefinite since it is not clear whether the phrase after “in particular” is a part of the claimed invention. On line 4 of claim 5, the phrase “is impregnated from the outside with an impregnation” is indefinite since it is not clear what is meant by “from the outside” and what “an impregnation” is. Does this phrase mean that a composition is applied to or impregnated on the layer containing the fixed at least one indicator dye of the indicator field after the at least one indicator dye has been fixed to the layer? On lines 4-5 of claim 5, the phrase “which influences its buffer capacity” is indefinite since it is not clear what this means and how the “impregnation” serves to change or alter the buffer capacity of the indicator field. 
On line 2 of claim 8, the phrase “the carrier” lacks antecedent basis since line 1 of claim 8 recites that the test device has a support, not a carrier. On line 2 of claim 8, the phrase “the indicator field” should be changed to –the at least one indicator field—so as to use the same terminology recited on line 1 of claim 8. See these same problems in claims 14 and 15.
On line 2 of claim 10, the phrase “the indicator field” should be changed to –the at least one indicator field—so as to use the same terminology recited on line 1 of claim 8. On line 2 of claim 10, the phrase “many times longer than the indicator field” is indefinite since it is not clear what constitutes being “many times longer than”. See these same problems in claim 16. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neisius et al (US 4,029,597) in view of DE 530530 (submitted in the IDS filed on March 12, 2020).
Neisius et al teach of a test device comprising a plurality of indicator fields. The indicator fields comprise cellulose fibers impregnated with different indicator dyes that change color within a pH-turning range. Neisius et al teach that the pH-indicator dyes are fixed to the cellulose fibers in a non-bleeding manner. Each of the pH-indicator dyes in the plurality of indicator fields have an inherent buffer capacity which may be the same or different from one another depending on the production batch that the indicator fields are manufactured from. In Example 4 of Neisius et al, different dye solutions are impregnated on cellulose paper in the form of a longitudinally extending indicator strip. The indicator strip containing the impregnated dyes is then immersed in a solution containing sodium chloride, sodium carbonate and 0.07% sodium hydroxide (i.e. a dilute base or lye). After fixing of the pH-indicator dyes to the paper with the solution, the paper is washed neutral and dried. Different indicator zones containing different pH-dyes can be disposed side-by-side in the device. See the abstract, lines 65-68 in column 1, lines 1-30 in column 2, lines 20-48 in column 6, lines 18-38 in column 13, and claim 1 in Neisius et al. Neisius et al fail to specifically teach that the plurality of indicator fields containing pH-indicator dyes in the device are further impregnated with a composition/impregnation that influences the buffer capacities of the indicator fields so that the buffer capacities are levelled or become uniform. 
DE 530530 teaches of a reagent paper that changes color to indicate the degree of alkalinity or acidity of a solution to be tested (i.e. indicates a pH of a solution). DE 530530 teaches that the reagent paper is prepared by first impregnating the paper with a pH-indicator dye (i.e. phenolphthalein, Congo red, etc.), drying the paper, then impregnating the paper with a composition/impregnation comprising either an organic or an inorganic acid or base, and drying the paper again. DE 530530 teaches that the impregnation of the paper with either an acid or a base after the pH-indicator dye has already been impregnated into the paper serves to improve the detection of a degree of alkalinity or acidity (i.e. the pH) in a solution to be tested by resulting in a rapid and consistent color change. The application of the acid or base to the reagent paper taught by DE 530530 after the pH-indicator has already been impregnated therein inherently serves to change and influence the buffer capacity of the pH-indicator. See the entire English-language translation of the DE 530530 provided in the Information Disclosure Statement filed on March 12, 2020. 
Based upon the combination of Neisius et al and DE 530530, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to further impregnate the plurality of indicator fields containing pH-indicator dyes in the device taught by Neisius et al with a composition/impregnation that influences the buffer capacities of the indicator fields so that the buffer capacities are levelled or become uniform since Neisius et al teach that a diluted base/lye solution (i.e. a solution containing sodium hydroxide) can also be impregnated into the cellulose paper of the indicator device along with the pH-indicator dyes, DE 530530 teaches that the impregnation of a paper with either an acid or a base after a pH-indicator dye has already been impregnated into the paper (claims 3, 6-7 and 11) serves to improve the detection of a degree of alkalinity or acidity (i.e. the pH) in a solution to be tested by resulting in a rapid and consistent color change, and the application of an acid or a lye/base to the cellulose paper of the device taught by Neisius et al would inherently serve to change and influence the different buffer capacities of the pH-indicators on the cellulose paper so as to become more uniform and similar to one another. 
Claims 1-3, 5, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neisius et al (US 4,029,597) in view of Wenker (US 2,915,373). For a teaching of Neisius et al, see previous paragraphs in this Office action. Neisius et al fail to specifically teach that the plurality of indicator fields containing pH-indicator dyes in the device are further impregnated with a composition/impregnation that influences the buffer capacities of the indicator fields so that the buffer capacities are levelled or become uniform.
Wenker teaches of a pH-indicator paper that comprises cellulose fibers impregnated with a dye that changes color in a pH-turning range. Wenker teaches that in order to allow a greater affinity of the dye to the cellulose fibers of the paper, specified amounts of an organic base are also impregnated into the paper (claims 3, 7 and 11). In a method of producing or manufacturing the pH-indicator paper taught by Wenker, a cellulose paper is first impregnated with a solution of a pH-indicator dye and dried. The paper is then impregnated with a solution of an organic base, such as acetate or sulfate, and then dried. The buffer capacity of the pH-indicator dye on the paper would be inherently changed or influenced by the treatment with the organic base. See lines 15-72 in column 1 and lines 1-65 in column 2 of Wenker. 
 Based upon the combination of Neisius et al and Wenker, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to further impregnate the plurality of indicator fields containing pH-indicator dyes in the device taught by Neisius et al with a composition/impregnation that influences the buffer capacities of the indicator fields so that the buffer capacities are levelled or become uniform since Neisius et al teach that a diluted base/lye solution (i.e. a solution containing sodium hydroxide) can also be impregnated into the cellulose paper of the indicator device along with the pH-indicator dyes, Wenker teaches that the impregnation of a paper with a base after a pH-indicator dye has already been impregnated into the paper (claims 3, 7 and 11) serves to allow a greater affinity of the dye to the cellulose fibers of the paper, and the application of a lye/base to the cellulose paper of the device taught by Neisius et al would inherently serve to change and influence the different buffer capacities of the pH-indicators on the cellulose paper so as to become more uniform and similar to one another. 
Claims 4, 8-10 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neisius et al in view of DE 530530 as applied to claims 1-3, 5-7 and 11 above, and further in view of Bacon (US 6,413,473). For a teaching of Neisius et al and DE 530530, see previous paragraphs in this Office action. Neisius et al fail to teach that the plurality of indicator fields in the test device are fastened to a plastic carrier which is strip-shaped and longer than the indicator fields. 
Bacon teaches of a test system used to indicate the concentration of one or more analytes in a sample. The test system comprises a test strip 10 which includes a solid, inert backing material or carrier onto which are attached multiple test pads 21, 22 impregnated with reagents. See Figure 1B in Bacon. The test strip 10 is strip-shaped and is longer than the area where the test pads 21, 22 are located so as to form a handle at one end. The carrier including the handle is made from a hydrophobic material such as polycarbonate or polystyrene.  In examples 5 and 6 of Bacon, multiple reagents pads impregnated with phenol red as a pH-indicator and varying amounts of an acid or a base are prepared in order to indicate the effect of decreasing pH with acid of varying total alkalinity concentrations in a water sample or indicate the effect of increasing pH with alkali at varying concentrations of total alkalinity in a water sample. See Figure 1B, lines 3-20 in column 5, lines 50-67 in column 9, lines 1-67 in column 10, and lines 21-47 in column 18 of Bacon. 
Based upon the combination of Neisius et al, DE 530530 and Bacon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to fasten the plurality of pH-indicator fields in the test device taught by Neisius et al to a plastic carrier which is strip-shaped and longer than the indicator fields since Bacon teaches that common pH-indicator systems containing multiple test papers or pads impregnated with pH-indicator dyes are usually provided on an inert carrier material (i.e. plastic) having a strip shape with the test papers or pads located at one end of the strip so as to facilitate the insertion of the multiple test papers or pads into a solution to be tested at one time.
Claims 4, 8-10, 12-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neisius et al in view of Wenker as applied to claims 1-3, 5, 7 and 11 above, and further in view of Bacon (US 6,413,473). For a teaching of Neisius et al, Wenker and Bacon, see previous paragraphs in this Office action.
 Neisius et al fail to teach that the plurality of indicator fields in the test device are fastened to a plastic carrier which is strip-shaped and longer than the indicator fields. However, based upon the combination of Neisius et al, Wenker and Bacon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to fasten the plurality of pH-indicator fields in the test device taught by Neisius et al to a plastic carrier which is strip-shaped and longer than the indicator fields since Bacon teaches that common pH-indicator systems containing multiple test papers or pads impregnated with pH-indicator dyes are usually provided on an inert carrier material (i.e. plastic) having a strip shape with the test papers or pads located at one end of the strip so as to facilitate the insertion of the multiple test papers or pads into a solution to be tested at one time.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Takagi et al who teach of an examination method of buffer capacity of saliva using an absorbent test strip impregnated with a pH indicator and an acid; Song who teaches of cellulose impregnated with a pH indicator dye and either an acid or a base to adjust an initial color of the indicator; Lange et al who teach of a test strip for the detection of a base concentration; and Free et al who teach of a pH indicator and a phosphate buffer impregnated on a cellulose test strip. 












Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        November 10, 2021